Citation Nr: 1450563	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a nasal disability, status post surgical reduction of the hypertrophied turbinates.

2.  Entitlement to a compensable rating for residuals of a right ring finger fracture.  

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for gastroenteritis. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome, as secondary to a service-connected right ring finger fracture. 

REPRESENTATION

Veteran represented by:	Karl Truman, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The reopened issue of entitlement to service connection for sleep apnea and all the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for sleep apnea was initially denied by the RO in an unappealed January 2001 rating decision; the Veteran did not submit new and material evidence within a year of this decision.  

2.  The evidence received since the January 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2001 rating decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2014); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2014).

2.  New and material evidence has been received and the claim for entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for sleep apnea as the condition was incurred during active duty service.  The claim for entitlement to service connection for sleep apnea was initially denied by the RO in a January 2001 rating decision.  The RO found that the evidence did not establish the presence of a current disability.  The Veteran did not appeal the January 2001 denial of service connection in a timely manner and the rating decision became final.  The Veteran did not submit new and material evidence within a year of this decision.

The evidence received since the January 2001 rating decision (after the one year appeal period ended) includes records of treatment from the Louisville VA Medical Center (VAMC).  During his initial June 2006 examination at the VAMC, the Veteran complained of difficulty breathing through his mouth and stated he was told he needed a sleep study during service.  A diagnosis of possible sleep apnea was rendered based on the Veteran's reports of symptoms.  Similarly, in July 2012, the Veteran told his primary care physician that he snored and experienced daytime fatigue.  A history of sleep apnea was diagnosed and the Veteran was referred for a sleep study consultation.  The Veteran also submitted statements from his parents to his doctor recording their observations of the Veteran snoring.  

The record therefore contains competent lay and medical evidence of current sleep apnea.  This evidence is new as it was not previously of record and relates to a previously unestablished fact in the case-the presence of a current chronic disability diagnosed as sleep apnea.  It raises a reasonable possibility of substantiating the claim and is therefore new and material.  Reopening of the claim for service connection for sleep apnea is therefore granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for sleep apnea is granted.


REMAND

The Board finds that additional development is necessary with respect to the other claims on appeal.  The Veteran has identified several VA and private health care providers who have treated his claimed disabilities.  In a July 2014 statement, he specifically requested that VA obtain these records in support of his appeal.  A remand is therefore necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate his claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of treatment records from the Captain James A. Lovell Federal Health Care Center and copies of treatment records from the Louisville VAMC for the period from October 2000 to the present.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and ask that he submit copies of the statements from his parents provided to his VA primary care physician in July 2012 describing his symptoms of claimed sleep apnea. 

Also provide the Veteran with medical release forms and ask that he execute them to allow VA to obtain medical records from any identified private health care providers, to include Cardinal Chiropractic & Massage (Dr. Mike Baker).

3.  If proper medical release forms are received from the Veteran, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


